Citation Nr: 0730909	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  06-33 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to additional nonservice-connected pension based 
on exclusion from income of expenses incurred by the veteran 
for his spouse's funeral.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to June 1946. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
decision of the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA).



FINDINGS OF FACT

1.  The veteran's wife died in February 2002.

2.  In an October 2002 letter, the veteran informed the RO 
that he had paid his wife's funeral expenses.  



CONCLUSION OF LAW

The  expenses incurred by the veteran for his spouse's  
funeral are properly excludable from his income for non-
service connected pension purposes.  
38 U.S.C.A. § 1521(b) (2002); 38 C.F.R. §§ 3.3(a)(3)(v), 
3.23(a), (b), (d)(4), 3.272(h) (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II.  Factual Background

In an October 2002 letter the veteran indicated that for 
years he and his wife had lived with Social Security as their 
only income.  Then, in February 2002 his wife died of a heart 
attack.  This reduced his income in half with the little 
savings he had going to funeral expenses.  

 In a September 2003 decision the RO granted entitlement to 
non-service connected pension effective May 1, 2002 and 
payable June 1, 2002.  

In its November 2005 decision the RO noted that on October 
11, 2005 it received a statement in support of claim the 
veteran submitted along with an attached statement from 
Ellington Funeral Home showing the amount that the veteran 
was billed for his wife's funeral.  The RO found that because 
the bill was paid prior to the veteran's date of entitlement 
to VA nonservice-connected pension, it could not use the bill 
to reduce his income and pay him a higher pension rate.  

In an October 2006 statement of the case, the RO noted that 
it had incorrectly denied consideration of the funeral 
expenses on the basis that they were paid prior to his date 
of pension enrollment.  The RO found, however, that the 
veteran did not make a claim for reduction of his income for 
pension purposes based on these expenses within the time 
limit for consideration.  The RO noted that the information 
regarding payment of the expenses needed to have been 
received before January 1, 2005, for consideration but did 
not cite any authority for this finding. 

III.  Law and Regulations

Under 38 U.S.C.A. § 1521(a), improved (nonservice-connected) 
pension is a benefit payable by VA to a veteran of a period 
of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a), (b) (2002); 38 C.F.R. § 
3.3(a) (2007). 

Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b) (2002); 38 C.F.R. 
§§ 3.3(a)(3)(v), 3.23(a), (b), (d)(4) (2007).  In determining 
countable annual income for improved pension purposes, all 
payments of any kind or from any source (including salary, 
retirement or annuity payments, or similar income, which has 
been waived) shall be included except for listed exclusions.  
See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 
3.261, 3.262, 3.271(a) (2007).  Expenses of last illness and 
burial paid during the calendar year following that in which 
death occurred may be deducted from annual income for the 
relevant annualization period.  38 C.F.R. § 3.272(h) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (2002).


IV.  Analysis

As the veteran has already been granted nonservice-connected 
pension, the issue in this case is limited to whether the 
veteran's specific expenses for his wife's funeral may now be 
deducted from his income for 2002, which would result in 
entitlement to additional pension monies for that year.  As 
mentioned above, the RO found that such deduction is normally 
proper (see 38 C.F.R. § 3.272(h) but then found that the 
veteran had not made a timely request for the funeral 
expenses to be deducted from his income as he had not 
informed the RO of the payment of such expenses until after 
January 2005.  The Board notes, however, that the veteran 
actually did inform the RO that he had paid for his wife's 
funeral expenses much earlier, in his October 2002 letter.  
Although, this letter did not specifically request that such 
expenses be deducted from his income for pension purposes, it 
clearly put the RO on notice that the veteran had incurred 
such expenses.  Consequently, since his claim for pension was 
pending at that point, it would have been appropriate for the 
RO to specifically inform the veteran that the his wife's 
last expenses were excludable from income and to specifically 
request that he submit documentation of their payment.  The 
veteran would then have been able to submit such 
documentation in a timely fashion.  

In summary, the Board finds that the veteran's October 2002 
letter represented a timely communication to the RO payment 
of his wife's funeral expenses and that exclusion of these 
expenses from his 2002 income is warranted in the amount 
specified by the bill he subsequently submitted in October 
2005.  







ORDER

Entitlement to additional non-service connected pension based 
on exclusion from income of expenses incurred by the veteran 
for his spouse's  funeral is granted subject to the 
regulations governing the payment of monetary awards.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


